
	

114 S1035 PCS: To extend authority relating to roving surveillance, access to business records, and individual terrorists as agents of foreign powers under the Foreign Intelligence Surveillance Act of 1978 and for other purposes.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 60114th CONGRESS1st Session
		S. 1035
		IN THE SENATE OF THE UNITED STATES
		
			April 21, 2015
			Mr. McConnell (for himself and Mr. Burr) introduced the following bill; which was read the first time
		
		April 22, 2015Read the second time and placed on the calendarA BILL
		To extend authority relating to roving surveillance, access to business records, and
			 individual terrorists as agents of foreign powers under the Foreign
			 Intelligence Surveillance Act of 1978 and for other purposes.
	
	
		1.Extensions of authority under the Foreign Intelligence Surveillance Act of 1978
 (a)Roving surveillance and access to business recordsSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting December 31, 2020.
 (b)Individual terrorists as agents of foreign powersSection 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting December 31, 2020.
	April 22, 2015Read the second time and placed on the calendar